

113 S2100 IS: Clean Cookstoves and Fuels Support Act
U.S. Senate
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2100IN THE SENATE OF THE UNITED STATESMarch 10, 2014Ms. Collins (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote the use of clean cookstoves and fuels to save
		  lives, improve livelihoods, empower women, and protect the environment by
		  creating a thriving global market for clean and efficient household cooking
		  solutions.1.Short
			 titleThis Act may be cited as
			 the Clean Cookstoves and Fuels Support Act.2.FindingsCongress makes the following
			 findings:(1)Nearly half the world’s population cooks their food over open fires or inefficient, polluting, and
			 unsafe cookstoves using wood, agricultural waste, dung, coal, or other
			 solid fuels. Smoke from the use of these traditional cookstoves and open
			 fires is associated with a number of chronic and acute diseases and
			 injuries, including respiratory illnesses such as pneumonia, heart
			 disease, and cancer, with women and young children affected
			 disproportionately.(2)The Global Burden of Disease Study 2010 doubled the mortality estimates for exposure to smoke from
			 cookstoves, referred to as household air pollution, from 2,000,000 to 4,000,000 deaths annually in the developing world, which the Study indicates 
			 is
			 more than the deaths from malaria, tuberculosis, and  HIV/AIDS combined.
			 The Study attributes 3,500,000 deaths to cookstoves smoke exposures
			 indoors and 500,000 deaths to the contribution of cookstoves to outdoor
			 air pollution.  Millions more are sickened from the toxic smoke and
			 thousands suffer burns annually from open fires or unsafe cookstoves and
			 fuels.  The Study ranks household air pollution  as the fourth worst
			 overall health risk factor in the world and as the second worst health
			 risk factor in the world for women and girls.	Cookstove smoke exposures
			 are particularly prominent in developing regions of Asia and Africa.(3)The amount of biomass cooking fuel required each year can reach up to two tons per family. Where
			 demand for local biomass outstrips the natural regrowth of resources,
			 local environmental degradation and loss of biodiversity often result.(4)Tremendous amounts of time, a burden shouldered disproportionately by women and children, is spent
			 collecting and managing biomass cooking fuel resources. As nearby fuel
			 supplies dwindle, women are forced to go farther to find fuel to cook
			 their families’ meals. In some regions, women and girls risk rape and
			 gender-based violence during the up to 20 hours per week they spend away
			 from their communities gathering firewood.(5)Recent studies show that black carbon created from biomass cookstoves significantly contributes to
			 regional air pollution and climate change. Black carbon emissions from
			 residential cookstoves in developing countries account for an estimated 21
			 percent of total global inventory, and mitigation in this sector
			 represents a large potential public health benefit.(6)The Global Alliance for Clean Cookstoves is an innovative public-private partnership  hosted by the
			 United Nations Foundation that was created to enable the adoption of clean
			 and efficient stoves in 100,000,000 homes by 2020. The Alliance works with
			 public, private, and non-profit partners to overcome market barriers that
			 currently impede the production, deployment, and use of clean cookstoves
			 and fuels in the developing world.(7)The United States Government has committed a total of up to $125,000,000 to the sector, including
			 approximately $60,000,000 in research, $15,000,000 in field implementation
			 activities, and up to $50,000,000 in financing, through the first five
			 years of the Alliance to help spur the adoption of clean cookstoves and
			 fuels in 100,000,000 households by 2020 as follows:(A)The Department of State has committed $1,020,000 through fiscal year 2015 and the United States
			 Agency for International Development has committed $18,400,000 through
			 fiscal year 2015.(B)The Department of Energy  has committed $13,200,000 through fiscal year 2016.(C)The Department of Health and Human Services has committed $31,690,000 through the National
			 Institutes of Health  through fiscal year 2016 and $3,900,000 through the
			 Centers for Disease Control and Prevention through fiscal year 2015.(D)The Environmental Protection Agency has committed $9,670,000 through fiscal year 2015.(E)The National Science Foundation has committed $1,270,000 through fiscal year 2015.(F)The Overseas Private Investment Corporation  has committed up to $50,000,000 through fiscal year
			 2016 in debt financing or insurance that meet their credit and lending
			 standards to support projects that provide clean, consistent, and
			 affordable access to energy and energy savings through the manufacture,
			 sale, and purchase of cookstoves.(8)This commitment targets a wide range of work, including expanded research on cookstoves
			 performance, marketing, and adoption; expanded research on the health,
			 climate and air quality benefits of clean cookstoves; and expanded field
			 efforts in Kenya, Haiti, Bangladesh, and Nigeria.(9)Additional Federal support is being provided to the Alliance, including by the Department of
			 Agriculture, the National Oceanic and Atmospheric Administration, and the
			 Peace Corps.(10)The Millennium Challenge Corporation, in 2010, prior to the launch of the Alliance, committed the
			 largest stoves-related investment to date in Mongolia.  The commitment of
			 $45,300,000 focused on economic growth from energy efficiency and improved
			 air quality.3.Advancement of
			 Global Alliance for Clean Cookstoves goalThe Secretary of State, in consultation with the Administrator of the Environmental Protection
			 Agency, the Secretary of Energy, the Secretary of Health and Human
			 Services, the Administrator of the United States Agency for International
			 Development, the Director of the National Science Foundation, the
			 President of the Overseas Private Investment Corporation, and the heads of
			 other relevant Federal agencies, and in coordination with relevant
			 international nongovernmental organizations and private and governmental
			 entities, shall work to advance the goals and work of the Global Alliance
			 for Clean Cookstoves, including through—(1)applied research and development to improve design, lower costs, promote technology adoption,
			 conduct health research and evaluation, and develop global industry
			 standards and testing protocols for cookstoves and fuels in order to help
			 ensure minimum standards for efficiency and cleanliness are met;(2)diplomatic engagement to encourage a commercial market for clean cookstoves and fuels, reduce trade
			 barriers, promote consumer awareness, improve access to large-scale carbon
			 financing, and foster women-owned businesses along the entire business
			 value chain;(3)international development projects to help build commercial businesses to manufacture, market,
			 distribute, sell, and service clean cookstoves and fuels;(4)development efforts related to refugee camps, disaster relief, and long-term humanitarian and
			 empowerment programs aimed at assisting women and girls; and(5)financing or insurance to support projects that provide access to clean, affordable energy and
			 energy savings through the manufacture, sale, and purchase of clean
			 cookstoves and fuels.4.Authorizations
			 of appropriations(a)Department of State and United States Agency for International DevelopmentThere are authorized to be appropriated out of funds available to the Department of State and the
			 United States Agency for International Development such sums as may be
			 necessary  for fiscal years 2014 through 2015 to work with the Global
			 Alliance for Clean Cookstoves and foreign governments, including—(1)to engage in a wide range of diplomatic activities, including with countries across the globe and
			 with United States embassies abroad, to support Alliance activities and
			 the clean cookstoves and fuels sector, and to continue the clean cooking
			 initiative under the
			 Climate and Clean Air Coalition to reduce emissions of short-lived climate
			 pollutants;(2)to advance programs that support the adoption of affordable cookstoves that require less fuel to
			 meet
			 household energy needs and release fewer pollutants, as a means to improve
			 health, reduce environmental degradation, mitigate climate change, foster
			 economic growth, and empower women; and(3)to carry out other activities under this Act.(b)Department of EnergyThere are authorized to be appropriated to the Secretary of Energy out of funds available to the
			 Department of Energy such sums as may be necessary for fiscal years 2014
			 through 2016 to work with the Global Alliance for Clean Cookstoves,
			 including—(1)to conduct research to spur development of low-cost, low-emission, high-efficiency cookstoves
			 through
			 research in areas such as combustion, heat transfer, and materials
			 development;(2)to conduct research to spur development of low-emission, high-efficiency biomass fuels;(3)to support innovative small businesses in the United States that are developing advanced cookstoves
			 and improved cookstove assessment devices; and(4)to carry out other activities under this Act.(c)National Institutes of HealthThere are authorized to be appropriated to the Secretary of Health and Human Services out of funds
			 available to the National Institutes of Health such sums as may be
			 necessary for fiscal years 2014 through 2016 for the National Institutes
			 of Health to work with the Global Alliance for Clean Cookstoves,
			 including—(1)to support health research and training to improve the health and lives of those at risk from
			 household burning of solid fuels, including—(A)dedicated resources for research on household air pollution to ensure adoption of life-saving
			 interventions and policy formulation; and(B)regional network research and training hubs in global environmental health and occupational health
			 with a household air pollution focus;
			 and(2)to carry out other activities under this Act.(d)Centers for Disease Control and PreventionThere are authorized to be appropriated to the Secretary of Health and Human Services out of  funds
			 available to the Centers for Disease Control and Prevention such sums as
			 may be necessary  for fiscal years 2014 through 2015 for the Centers for
			 Disease Control and Prevention to work with the Global Alliance for Clean
			 Cookstoves, including—(1)to evaluate cookstove and fuel programs to better understand their public health benefits and key
			 determinants of adoption;(2)to promote a better understanding of the relationship between human exposures and health outcomes
			 from the use of traditional cookstoves and open fires; and(3)to carry out other activities under this Act.(e)Environmental Protection AgencyThere are authorized to be appropriated to the Administrator of the Environmental Protection Agency
			 out of  funds available to the Environmental Protection Agency such sums
			 as may be necessary  for fiscal years 2014 through 2015 for the
			 Environmental Protection Agency to work with the Global Alliance for Clean
			 Cookstoves,
			 including—(1)to conduct cookstove and fuel testing and evaluation in the lab and field, including evaluation of
			 fuel efficiency and air pollutant emissions that affect human health and
			 the environment, and to develop international standards regarding fuel
			 use, emissions, and safety of cookstoves and fuels;(2)to conduct climate, health, and air quality research, including with United States institutions of
			 higher education, on the air quality and climatic benefits of
			 interventions for cookstoves and residential burning, and to continue the
			 cookstoves initiative under the Climate and Clean Air Coalition to reduce
			 emissions of short-lived climate pollutants; and(3)to carry out other activities under this Act.(f)National Science FoundationThere are authorized to be appropriated to the Director of the National Science Foundation out of
			 funds available to the National Science Foundation such sums as may be
			 necessary for fiscal years 2014 through 2015 for the National Science
			 Foundation to work with the Global Alliance for Clean Cookstoves,
			 including—(1)to support research related to the climate, air quality, and health benefits of the adoption of
			 clean cookstoves and fuels; and(2)to carry out other activities under this Act.(g)Department of AgricultureThere are authorized to be appropriated to the Secretary of the Department of Agriculture out of
			 funds available to the Department of Agriculture such sums as may be
			 necessary  for fiscal years 2014 through 2015 for the Department of
			 Agriculture to work with the Global Alliance for Clean Cookstoves,
			 including—(1)to provide technical expertise on policy questions facing the cookstoves sector and to help align
			 the Alliance with ongoing international efforts that promote the
			 sustainable production and use of clean burning biomass cooking fuels, to
			 optimize natural resource conservation and agricultural productivity; and(2)to carry out other activities under this Act.(h)National Oceanic and Atmospheric AdministrationThere are authorized to be appropriated to the Administrator of the National Oceanic and
			 Atmospheric Administration (NOAA)  out of  funds available to NOAA such
			 sums as may be necessary for fiscal years 2014 through 2015 for NOAA to
			 work with the Global Alliance for Clean Cookstoves, including—(1)to partner with scientists in other countries to monitor global black carbon emissions and assess
			 climate impacts and benefits of switching to clean cookstoves; and(2)to carry out other activities under this Act.(i)Peace CorpsThere are authorized to be appropriated to the Director of the Peace Corps out of funds available
			 to the Peace Corps such sums as may be necessary for fiscal years 2014
			 through 2015 for the Peace Corps to work with the Global Alliance for
			 Clean Cookstoves, including—(1)to train community members to select, construct, and maintain clean cookstoves and fuels, provide
			 ongoing
			 support to sustain their use, and help families, schools, and others
			 access grants to lower the cost; and(2)to carry out other activities under this Act.(j)Future years fundingIt is the sense of Congress that the departments and agencies referenced in this section should be
			 provided sufficient funding in future fiscal years to fund commitments
			 related to work with the Global Alliance for Clean Cookstoves.